 



Exhibit 10.45(b)
SECOND AMENDMENT TO THE SERIES 2004-2 SUPPLEMENT
          This SECOND AMENDMENT (this “Amendment”), dated as of December 23,
2005, amends the Series 2004-2 Supplement (the “Series 2004-2 Supplement”),
dated as of February 18, 2004, as amended by the First Amendment thereto, dated
as of June 3, 2004, and is between CENDANT RENTAL CAR FUNDING (AESOP) LLC
(formerly known as AESOP Funding II L.L.C.), a special purpose limited liability
company established under the laws of Delaware (“CRCF”), THE BANK OF NEW YORK, a
New York banking corporation, as trustee (in such capacity, the “Trustee”) and
as agent for the benefit of the Series 2004-2 Noteholders and the Surety
Provider (in such capacity, the “Series 2004-2 Agent”), to the Second Amended
and Restated Base Indenture, dated as of June 3, 2004, between CRCF and the
Trustee (as amended, modified or supplemented from time to time, exclusive of
Supplements creating a new Series of Notes, the “Base Indenture”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided therefor in the Definitions List attached as
Schedule I to the Base Indenture (as amended through the date hereof) or the
Series 2004-2 Supplement, as applicable.
W I T N E S S E T H:
          WHEREAS, pursuant to Section 12.2(i) of the Base Indenture, an
amendment to any Supplement which amends the applicable amount of Enhancement
requires the consent of CRCF, the Trustee and each affected Noteholder of the
applicable Series of Notes;
          WHEREAS, pursuant to Section 6.11 of the Series 2004-2 Supplement, the
Surety Provider is deemed to be the sole holder of the Series 2004-2 Notes for
the purpose of giving all consents, waivers and approvals under the
Series 2004-2 Supplement and the Base Indenture on behalf of the Series 2004-2
Notes;
          WHEREAS, the parties desire to amend the Series 2004-2 Supplement
(1) to increase the Series 2004-2 Required Enhancement Percentage when an Event
of Bankruptcy has occurred with respect to a Manufacturer of Program Vehicles,
(2) to modify certain Series 2004-2 Maximum Manufacturer Amounts and (3) to make
conforming changes; and
          WHEREAS, CRCF has requested the Trustee, the Series 2004-2 Agent and
the each Noteholder to, and, upon this Amendment becoming effective, CRCF, the
Trustee, the Series 2004-2 Agent and the Surety Provider voting as the sole
Noteholder have agreed to, amend certain provisions of the Series 2004-2
Supplement as set forth herein;
          NOW, THEREFORE, it is agreed:
          1. Article I(b) of the Series 2004-2 Supplement is hereby amended to
include the following definitions in appropriate alphabetical order:

 



--------------------------------------------------------------------------------



 



     “Series 2004-2 Bankrupt Manufacturer Vehicle Percentage” means, as of any
date of determination, a fraction, expressed as a percentage, (i) the numerator
of which is the aggregate Net Book Value of all Program Vehicles manufactured by
a Bankrupt Manufacturer and leased under the AESOP I Operating Lease as of such
date and (ii) the denominator of which is the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of such date; provided
that, solely for the purposes of clause (i) of this definition, if a Bankrupt
Manufacturer is the debtor in Chapter 11 Proceedings, until the thirtieth (30th)
calendar day following commencement of such Chapter 11 Proceedings, the Net Book
Value of all Program Vehicles Manufactured by such Bankrupt Manufacturer shall
be deemed to be zero.
     “Series 2004-2 Required Incremental Bankrupt Manufacturer Rate” means
(i) as of any date following the occurrence of an Event of Bankruptcy with
respect to a Manufacturer of Program Vehicles, the excess of (A) the
Series 2004-2 Required Non-Program Enhancement Percentage as of such date over
(B) 14.55% and (ii) as of any other date of determination, zero.
          2. Each of the following defined terms, as set forth in Article I(b)
of the Series 2004-2 Supplement, is hereby amended and restated in its entirety
as follows:
     “Series 2004-2 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount”
means, as of any day, with respect to Kia, Isuzu, Subaru, Hyundai and Suzuki, in
the aggregate, an amount equal to 20% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.
     “Series 2004-2 Maximum Non-Program Vehicle Percentage” means, as of any
date of determination, 40%; provided that the Series 2004-2 Maximum Non-Program
Vehicle Percentage as of any date of determination shall be increased by a
fraction, expressed as a percentage, the numerator of which is the aggregate Net
Book Value of all Redesignated Vehicles manufactured by each Bankrupt
Manufacturer and each other Manufacturer with respect to which a Manufacturer
Event of Default has occurred and leased as of such date under the AESOP I
Operating Lease or the as of such date and the denominator of which is the
aggregate Net Book Value of all Vehicles leased under the Leases as of such
date.
     “Series 2004-2 Maximum Manufacturer Amount” means, as of any day, any of
the Series 2004-2 Maximum Mitsubishi Amount, the Series 2004-2 Maximum
Individual Kia/Isuzu/Subaru Amount, the Series 2004-2 Maximum Individual
Hyundai/Suzuki Amount or the Series 2004-2 Maximum Aggregate
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount.
     “Series 2004-2 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of the Series 2004-2 Required
Enhancement Percentage as of such date and the Series 2004-2 Invested Amount as
of such date, (ii) the Series 2004-2 AESOP I Operating Lease Vehicle Percentage
as of the immediately preceding Business Day of the excess, if any, of the
Non-Program Vehicle Amount as of such date over the Series 2004-2 Maximum
Non-Program Vehicle Amount

-2-



--------------------------------------------------------------------------------



 



as of such date, (iii) the Series 2004-2 AESOP I Operating Lease Vehicle
Percentage as of the immediately preceding Business Day of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Mitsubishi and
leased under the Leases as of such date over the Series 2004-2 Maximum
Mitsubishi Amount as of such date, (iv) the Series 2004-2 AESOP I Operating
Lease Vehicle Percentage as of the immediately preceding Business Day of the
excess, if any, of the aggregate Net Book Value of all Vehicles manufactured by
Kia, Isuzu or Subaru, individually, and leased under the Leases as of such date
over the Series 2004-2 Maximum Individual Kia/Isuzu/Subaru Amount as of such
date, (v) the Series 2004-2 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the aggregate Net
Book Value of all Vehicles manufactured by Hyundai or Suzuki, individually, and
leased under the Leases as of such date over the Series 2004-2 Maximum
Individual Hyundai/Suzuki Amount as of such date, (vi) the Series 2004-2 AESOP I
Operating Lease Vehicle Percentage as of the immediately preceding Business Day
of the excess, if any, of the aggregate Net Book Value of all Vehicles
manufactured by Kia, Isuzu, Subaru, Hyundai or Suzuki, in the aggregate, and
leased under the Leases as of such date over the Series 2004-2 Maximum Aggregate
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of such date, (vii) the Series 2004-2
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the Specified States Amount as of such
date over the Series 2004-2 Maximum Specified States Amount as of such date,
(viii) the Series 2004-2 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the Non-Eligible
Manufacturer Amount as of such date over the Series 2004-2 Maximum Non-Eligible
Manufacturer Amount as of such date and (ix) the Series 2004-2 Percentage of any
Aggregate Adjustment Amount.
     “Series 2004-2 Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) 14.55% and (B) the
Series 2004-2 Program Vehicle Percentage as of such date, (ii) the product of
(A) the Series 2004-2 Required Non-Program Enhancement Percentage as of such
date and (B) the Series 2004-2 Non-Program Vehicle Percentage as of such date,
and (iii) the product of (A) the Series 2004-2 Required Incremental Bankrupt
Manufacturer Rate as of such date and (B) the Series 2004-2 Bankrupt
Manufacturer Vehicle Percentage as of such date.
          3. Article I(b) of the Series 2004-2 Supplement is hereby amended by
deleting the definition “Series 2004-2 Maximum Individual
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” and inserting the following definitions
in appropriate alphabetical order:
     “Series 2004-2 Maximum Individual Kia/Isuzu/Subaru Amount” means, as of any
day, with respect to Kia, Isuzu or Subaru, individually, an amount equal to 5%
of the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.
     “Series 2004-2 Maximum Individual Hyundai/Suzuki Amount” means, as of any
day, with respect to Hyundai or Suzuki, individually, an amount equal to 7.5% of
the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.

-3-



--------------------------------------------------------------------------------



 



          4. This Amendment is limited as specified and, except as expressly
stated herein, shall not constitute a modification, acceptance or waiver of any
other provision of the Series 2004-2 Supplement.
          5. This Amendment shall become effective as of the date (the
“Amendment Effective Date”) on which each of the following have occurred:
(i) each of the parties hereto shall have executed and delivered this Amendment
to the Trustee, (ii) the Rating Agency Consent Condition shall have been
satisfied with respect to this Amendment, (iii) all certificates and opinions of
counsel required under the Base Indenture shall have been delivered to the
Trustee and (iv) the Surety Provider, as the Requisite Noteholders, shall have
consented hereto.
          6. From and after the Amendment Effective Date, all references to the
Series 2004-2 Supplement shall be deemed to be references to the Series 2004-2
Supplement as amended hereby.
          7. This Amendment may be executed in separate counterparts by the
parties hereto, each of which when so executed and delivered shall be an
original but all of which shall together constitute one and the same instrument.
          8. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective duly authorized officers as of the date
above first written.

            CENDANT RENTAL CAR FUNDING
(AESOP) LLC, as Issuer
      By:             /s/ Lori Gebron         Name:   Lori Gebron       
Title:   Vice President        THE BANK OF NEW YORK, as Trustee and as
Series 2004-2 Agent
      By:             /s/ John Bobko         Name:   John Bobko        Title:  
Vice President     

